ARNOLD, Judge.
At the outset we note that claimants’ brief is not in the form required by N.C. Rule Appellate Procedure § 28(b)(1):
*470An appellant’s brief in any appeal shall contain, under appropriate headings, and in the form prescribed by Rule 26(g). . .
(1) A table of contents and table of authorities required by Rule 26(g).
N.C. Rule Appellate Procedure 26(g) reads in pertinent part:
All documents presented to either appellate court other than records on appeal . . . shall, unless they are less than 5 pages in length, be preceded by a subject index of the matter contained therein, with page references, and a table of authorities, i.e., cases (alphabetically arranged), constitutional provisions, statutes, and text books cited, with references to the pages where they are cited.
These rules enable this Court to work efficiently in its effort to meet the demands of all litigants. Though we waive the requirements of these rules in this instance, we fully expect counsel to comply in the future.
The sole question for decision is whether adult illegitimate children, who cannot show compliance with the requirements of N.C.G.S. § 29-19 of the intestate succession act, are “next of kin” as defined in N.C.G.S. § 97-40. We hold that they are not.
When reviewing an order of the Industrial Commission this Court is “limited to questions of law, whether there was competent evidence before the Commission to support its findings of fact and whether such findings justify the legal conclusions and decisions of the Commission.” Carpenter v. Tony Hawley, Contractors, 53 N.C. App. 715, 717-18, 281 S.E. 2d 783, 785, disc. rev. denied, 304 N.C. 587, 289 S.E. 2d 564 (1981). In its Conclusion of Law numbered (3) the Full Commission found that the Brimley children were acknowledged illegitimates, but relied on the definition of child in N.C.G.S. § 97-2(12) and determined that the Brimleys “were not in any way wholly or partially dependent upon the deceased. Consequently these named individuals are not children within the Workers’ Compensation Statutes.” We find sufficient evidence to support the Commission’s finding that the Brimleys were the acknowledged illegitimate children of the decedent. Though we affirm the opinion and award of the Full Commission, we do not agree that the question of dependency is controlling here.
*471N.C.G.S. § 97-40 sets out who shall receive payment of compensation in the absence of dependents. The Commission’s reliance on N.C.G.S. § 97-2(12) to interpret who shall take payment of compensation in the absence of dependents as set out in N.C.G.S. § 97-40 is misplaced. Stevenson v. City of Durham, 281 N.C. 300, 188 S.E. 2d 281 (1972). In that case the Supreme Court found that the General Assembly intended “to remove requirements of dependency, age and marital status from the definition of next of kin” in N.C.G.S. § 97-40. Id. at 303-04, 188 S.E. 2d at 283. Therefore, the question of dependency is entirely irrelevant to the question of who takes under N.C.G.S. § 97-40.
This case is also unlike Carpenter, which resolved when a minor, dependent, illegitimate may take under N.C.G.S. § 97-2(12). When construing a case which involves dependents we said:
[F]or the limited purpose of establishing who is entitled to the compensation payable under North Carolina’s Workers’ Compensation Act, the Industrial Commission has the authority to make a determination as to the paternity of an illegitimate child.
Carpenter at 718, 281 S.E. 2d at 785. In Carpenter, the question presented was whether the illegitimate minor daughter was “acknowledged” within the meaning of N.C.G.S. § 97-2(12). In that case it was argued that “[b]y using the word ‘acknowledged’ . . . the legislature intended to require that an illegitimate child’s status be established in a written instrument or judicial proceeding.” Id. at 720, 281 S.E. 2d at 786. The Carpenter court disagreed, concluding that in “paternity actions, the term ‘acknowledgment’ generally has been held to mean the recognition of a parental relation, either by written agreement, verbal declarations or statements, by the life, acts, and conduct of the parties, or any other satisfactory evidence that the relation was recognized and admitted.” Id.
However, for purposes of N.C.G.S. § 97-40 the status of an illegitimate child, who is not a dependent, must be established by the more formal means required by the intestacy statute.
In pertinent part N.C.G.S. § 97-40 reads:
[I]f the deceased employee leaves neither whole nor partial dependents, then the compensation which would be payable under G.S. 97-38 to whole dependents shall be commuted to its present value and paid in a lump sum to the next of kin *472as herein defined. For purposes of this section and G.S. 97-38, “next of kin” shall include only child, father, mother, brother or sister of the deceased employee, including adult children or adult brothers or adult sisters of the deceased, but excluding a parent who has willfully abandoned the care and maintenance of his or her child and who has not resumed its care .... For all such next of kin who are neither wholly nor partially dependent upon the deceased employee and who take under this section, the order of priority among them shall be governed by the general law applicable to the distribution of the personal estate of persons dying intestate. (Emphasis added.)
This last, emphasized, portion of the statute is controlling. In this instance, where there is an absence of dependents, the legislature has commanded that “the order of priority . . . shall be governed by the general law applicable” to intestate estates. We interpret this broad phrase to encompass not only the shares and priority of distribution outlined in N.C.G.S. §§ 29-15, 29-16, but also the mandates of N.C.G.S. § 29-19:
(b) For purposes of intestate succession, an illegitimate child shall be entitled to take by, through and from:
(1) Any person who has been finally adjudged to be the father of such child pursuant to the provisions of G.S. 49-1 through 49-9 or the provisions of G.S. 49-14 through 49-16;
(2) Any person who has acknowledged himself during his own lifetime and the child’s lifetime to be the father of such child in a written instrument executed or acknowledged before a certifying officer named in G.S. 52-10(b) and filed during his own lifetime and the child’s lifetime in the office of the clerk of superior court of the county where either he or the child resides.
The Brimleys have not shown evidence of compliance with N.C.G.S. § 29-19, therefore for purposes of N.C.G.S. § 97-40 they are not “next of kin.”
We are not unsympathetic to the Brimleys’ position, however the statute leaves us no choice but to conclude that the opinion and award of the Full Commission must be
*473Affirmed.
Judges Johnson and Phillips concur.